Citation Nr: 0303755	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  02-06 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for avulsion and 
neuropathy left musculocutaneous nerve (dominant), currently 
evaluated as 20 percent disabling.

2.  Entitlement to compensation benefits, pursuant to 
38 U.S.C.A. § 1151, for residuals of posterior lumbar 
interbody fusion L4/5 for spondylolisthesis L4/5 and disc 
narrowing with desiccation of the disc at L4/5.

3.  Entitlement to compensation benefits, pursuant to 
38 U.S.C.A. § 1151, for right lower limb radiculopathy.

4.  Entitlement to compensation benefits, pursuant to 
38 U.S.C.A. § 1151, for prostatic calculi.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to February 
1968, November 1973 to March 1979, and June 1979 to August 
1981.

This appeal originates from a May 2001 rating decision of the 
St. Petersburg, Florida, RO, in which the RO continued a 20 
percent evaluation for avulsion and neuropathy left 
musculocutaneous nerve, and denied entitlement under 
38 U.S.C.A. § 1151 for residuals of posterior lumbar 
interbody fusion L 4/5 for spondylolisthesis L 4/5 and disc 
space narrowing with desiccation of the disc at L 4/5.  The 
RO also denied entitlement under 38 U.S.C.A. § 1151 for right 
lower radiculopathy and prostatic calculi.  The veteran 
submitted a notice of disagreement with the decision in June 
2001, and a statement of the case was issued in May 2002.  
The veteran perfected his appeal to the Board of Veterans' 
Appeals (Board) in May 2002.


REMAND

In the veteran's May 2002 substantive appeal (VA Form 9), he 
requested a hearing before a member of the Board at the local 
RO regarding the issues on appeal.  He reiterated this 
request in a written statement he submitted with the 
substantive appeal (VA Form 9).  The veteran again expressed 
his desire for a hearing before the Board at the Huntington, 
West Virginia, RO, in a written statement dated in December 
2002.  To date, it does not appear that the veteran has been 
afforded a hearing as requested.

Pursuant to 38 C.F.R. § 20.700 (2002), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 1991) (pertaining specifically to hearings before the 
Board).  As such, and, in accordance with the veteran's 
request, the veteran must be provided an opportunity to 
present testimony at a Board hearing at the RO.

To ensure that full compliance with due process requirements 
have been met, this case is hereby REMANDED to the RO for the 
following action:

The RO should appropriately schedule the 
veteran for a Travel Board hearing at the 
RO at the earliest available opportunity.  
The veteran and his representative should 
be notified of the date and time of the 
hearing in accordance with 38 C.F.R. 
§ 20.704(b) (2002).  After the hearing, 
the claims file should be returned to the 
Board in accordance with current 
appellate procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).



